Citation Nr: 1413293	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received with respect to a claim of service connection for erectile dysfunction, to include as secondary to PTSD and/or claimed hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to September 1987 and from August 1991 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for hypertension and denied service connection for erectile dysfunction as a Gulf War Undiagnosed Illness.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2013; a transcript of that hearing is associated with the claims file.

The Board considers both of the issues on appeal to be reopened at this time, and those reopened issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2008 rating decision denied claims of service connection for hypertension and erectile dysfunction; the Veteran did not appeal that decision within one year of notification of that decision, submit any new and material evidence relating to those claims during that appeal period, nor were service department records associated with the claims file since that time that were not of record at the time of that decision.  The February 2008 rating decision is final.

2.  New evidence that tends to substantiate the claims of service connection for hypertension and erectile dysfunction has been received since the 2008 denial.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen a claim of service connection for erectile dysfunction.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the instant decision reopens the hypertension and erectile dysfunction claims and remands them for further development, no further discussion of VCAA compliance on those issues is required at this time.


Analysis

The Veteran initially submitted claims of service connection for hypertension and erectile dysfunction in April 2007; those claims were denied in a February 2008 rating decision and the Veteran was notified of that decision in a February 2008 letter.  The first evidence submitted after that February 2008 notification letter was in September 2009, after the expiration of the appeal period of the previous rating decision.  The Veteran submitted a claim to reopen service connection for hypertension and erectile dysfunction on November 23, 2010; those claims were denied in the January 2011 rating decision, the subject of this appeal.  

As an initial matter, the Board acknowledges that the Veteran has explicitly averred on appeal that his hypertension and erectile dysfunction are secondary to his service-connected PTSD; such a theory of entitlement was necessarily not addressed in the February 2008 rating decision, as PTSD was not a service-connected disability at that time.  The Veteran was service connected for his PTSD in a December 2010 rating decision.

Regarding these raised secondary service connection claims, the Board notes that a separate theory in support of a claim for a particular benefit is not equivalent to a separate claim; also, a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  Therefore, the Board has characterized the above claims as claims to reopen service connection.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In this case, as no new and material evidence was received within the appeal period following the February 2008 rating decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, no new service department records have been associated with the claims file that were not already of record at the time of the February 2008 rating decision.  See 38 C.F.R. § 3.156(c) (2013).  
Moreover, the Veteran was appropriately notified of the February 2008 rating decision in the February 2008 letter, and no notice of disagreement was received within one year of such notification.  Accordingly, the February 2008 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claims of service connection hypertension and erectile dysfunction.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The evidence received since the 2008 decision includes the Veteran's testimony at the July 2013 hearing before the undersigned.  During that hearing, the Veteran stated that he felt that his erectile dysfunction was caused by a medication that he takes for his PTSD, which is known to have erectile dysfunction as a side effect.  Regarding his hypertension, the Veteran stated that he felt that his hypertension is caused by symptoms relating to his PTSD, to include his inability to sleep and feelings of anxiety and stress.  Alternatively, the Veteran asserted that his hypertension essentially began in service and progressed until he was diagnosed with that condition after service.

The Board notes that VA obtained medical opinions regarding those issues in September 2011.  Those opinions concluded that the Veteran's erectile dysfunction was related to his hypertension, hyperlipidemia, chronic tobacco use, and obesity, but not to his PTSD, and that his hypertension was not related to his PTSD, but rather to his hyperlipidemia, chronic tobacco use, and obesity.  No secondary aggravation opinion or direct service connection opinions were obtained at that time.

Based on the foregoing evidence, the Board finds that the above-referenced evidence constitutes new and material evidence, as it relates directly to the question of whether the Veteran's PTSD has caused or aggravated his hypertension and erectile dysfunction and demonstrates that his hypertension may cause his erectile dysfunction.  As the evidence raises a reasonable possibility of substantiating the claims, the requirements under 38 C.F.R. § 3.156(a) have been met and the claims are reopened.


ORDER

New and material evidence having been received, the claim of service connection for hypertension is reopened, and to that extent only is the appeal granted.

New and material evidence having been received, the claim of service connection for erectile dysfunction is reopened, and to that extent only is the appeal granted.
REMAND

The September 2011 VA examiner's opinions did not address theories of entitlement respecting service connection on a direct basis or on a secondary service connection aggravation basis for both the hypertension and erectile dysfunction issues.  Accordingly, the Board finds these opinions to be inadequate at this time, and therefore, remand of those issues is necessary at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Also on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Muskogee VA Medical Center, or any other VA medical facility that may have treated the Veteran since September 2011, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hypertension and erectile dysfunction, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination by an appropriate physician to determine whether the Veteran's hypertension and erectile dysfunction are due to service or service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is requested to identify the hypertension and erectile dysfunction disorders found.

Thereafter, the examiner should address the following:

(a) Whether the Veteran's hypertension more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner should address any evidence in the claims file, including the Veteran's service treatment records, lay evidence of any symptomatology during service and continuity of symptomatology after service, as well as his contentions that his hypertension began in or is otherwise due to service.

(b) Whether the Veteran's erectile dysfunction more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include whether the erectile dysfunction is part of a chronic qualifying disability or medically unexplained chronic multisymptom illness due to his Gulf War service.  

The examiner should address any evidence in the claims file, including the Veteran's service treatment records, lay evidence of any symptomatology during service and continuity of symptomatology after service, as well as his contentions that his erectile dysfunction began in or is otherwise due to service.

(c) Whether the Veteran's hypertension is more likely, less likely, or at least as likely as not (50 percent or greater probability) due to or caused by his service-connected PTSD, to include any medications that he may take for that disability.

The examiner should address the Veteran's lay statements and contentions regarding a relationship between his PTSD and his hypertension.

(d) Whether the Veteran's erectile dysfunction is more likely, less likely, or at least as likely as not (50 percent or greater probability) due to or caused by either (1) his service-connected PTSD, or (2) his claimed hypertension, to include any medications that he may take for those conditions.

The examiner should address the Veteran's lay statements and contentions regarding a relationship between his PTSD symptomatology and/or medication, his hypertension and his erectile dysfunction.

(e) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected PTSD, to include any side effects from medications used to treat that disability.

(f) Whether it is at least as likely as not (50 percent or greater probability) the Veteran's erectile dysfunction is aggravated by either (1) his service-connected PTSD, or (2) his claimed hypertension, to include any side effects from medications used to treat those conditions.

If aggravation is found, the examiner MUST also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by the service-connected disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for hypertension, to include as secondary to PTSD, and his erectile dysfunction, to include as secondary to PTSD and/or claimed hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


